Order and judgment unanimously reversed and motion denied, with costs to abide the event. Memorandum: Plaintiffs, husband and wife, brought this action under section 240 and subdivisions 6 and 7 of section 241 of the Labor Law, for damages due to injuries suffered by the husband when he fell while working as an employee of Le Cesse Corporation on the construction of a building owned by defendant Rochester Products, Division of General Motors. Plaintiffs alleged that defendant was negligent in furnishing an improper belt and snap for the work that was required to be performed, as well as in failing to furnish or erect a scaffold, ladders, ropes or other protection devices. Special Term granted defendant’s motion for summary judgment dismissing the complaint and plaintiffs appeal from that determination. We are mindful of the recent amendments to both sections 240 and 241 of the Labor Law and the fact that these amended sections have in some instances been interpreted as no longer requiring proof that an owner or general contractor controlled or directed the work in order to be exposed to liability. In any event, we find that plaintiffs have raised a triable issue of fact with respect to the question of defendant’s control or supervision of the work site here so as to require that this matter proceed to trial. (Appeal from order and judgment of Monroe Supreme Court—summary judgment.) Present—Marsh, P. J., Moule, Simons, Dillon and Witmer, JJ.